Title: To Thomas Jefferson from the Commissioners of the Federal District, 12 February 1793
From: Commissioners of the Federal District
To: Jefferson, Thomas



Sir
George Town Feby 12th. 1793

From the short notice we had of Mr. Ellicotts intentions to go to Philadelphia, we omitted sending the Account of the Expences, incurred in running the out lines of the Territory. We now send it, that if it is thought proper, we may be reimbursed.
The original from whence the present Account is taken, was signed by Mr. Ellicott, who, if it be necessary will no doubt sign this.
The specimens of marble, alluded to, in a former letter were sent by Mr. Ellicott. We are Sir, with great respect Your Obt. Svts.

Dd: Stuart
Danl. Carroll

